Citation Nr: 1231468	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-00 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an initial compensable rating for bilateral inguinal hernias.

3.  Entitlement to an initial compensable rating for scars associated with bilateral inguinal hernia repair.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran served on active duty from August 1994 to February 1997; from May 18, 2003 to August 26, 2003; and from February 2, 2004 to July 29, 2004.  He also had Reserve duty. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral inguinal hernias and associated scars, assigning noncompensable ratings.  That rating decision also denied service connection for pes planus.

In his December 2009 substantive appeal, the Veteran requested a Board hearing; however, in a December 2010 letter addressed to the Veteran's Congressional Representative, he indicated that he did not request a Travel Board hearing.  Consequently, the Board notes that such request is deemed withdrawn by the Veteran and there is no need to remand for a Board hearing.  See letter in volume 3 of the claims file.  Notably, a copy of the December 2009 substantive appeal was received by the RO in January 2010, in which the Veteran specifically noted that the he was interested in a local hearing.  In February 2010, a hearing was held before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.

In the Veteran's December 2009 substantive appeal, he indicated that he underwent a left foot operation due to military service; and inquired as to why there was no mention of that surgery.  He further raised the contentions during the February 2010 DRO hearing.  Additionally, in a January 2012 letter, the Veteran identified ongoing treatment records related to his service-connected PTSD.  It is unclear whether or not he is requesting an increased rating for PTSD.  The Board notes that these issues have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities have rendered him unemployable.  Indeed, the record shows that the Veteran is employed by VA full-time.  As such, Rice is inapplicable to this case.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has not experienced recurrent bilateral inguinal hernias or any residuals related to his service-connected bilateral inguinal hernia repair.

2.  The Veteran's service-connected scars associated with the bilateral inguinal hernia repair are superficial and do not result in limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a compensable evaluation for residuals of bilateral hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code (Code) 7338 (2011).

2.  The criteria for compensable initial evaluations for scars associated with bilateral inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.31, 4.118, Code 7803 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's rating claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to these issues. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records, to include records uploaded in his Virtual VA electronic file, for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Also, the Veteran was afforded a VA examination in January 2008.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the disability symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his disability symptoms have materially increased in severity since the January 2008 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Legal Criteria and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  

Given the nature of the present claim for initial compensable evaluations, the Board has considered all evidence of severity since the effective date for the award of service connection for January 2008.  

The provisions of 38 C.F.R. § 4.31 hold that in every instance where the schedule does not provide a zero percent evaluation for the Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.

The Veteran submitted his claims in January 2008.  VA treatment records dated from September 2007 through March 2012 show no treatment for residuals of bilateral inguinal hernia repair or associated scars.

On January 2008 VA examination, the Veteran reported that the two scars associated with the bilateral inguinal hernia were not problematic.  He denied any recurrence of bilateral hernia.  Physical examination revealed bilateral inguinal hernia repair sites with two scars.  Neither scar was tender to palpation.  The left was minimally distinguishable and was the same color as the surrounding tissue.  It was flush to the surface.  There was no keloid formation, no palpable scar tissue adhesions or adherence to underlying structures, and no muscle herniation.  It was slightly darker in color than surrounding tissue.  The right scar was flush to the surface, with no keloid formation, no palpable scar tissue adhesions or adherence to underlying structures, and no muscle herniation.  There was no palpable herniation; there was nothing to reduce.  The examiner noted that the scars were a residual of the Veteran's bilateral inguinal hernia repair; however there was no pain.

At the February 2010 DRO hearing, the Veteran testified that he currently was not experiencing any pain or tenderness with the scars associated with the bilateral hernia repair; additionally, he did not report any current hernia.

Bilateral inguinal hernia

The Veteran's service-connected bilateral inguinal hernia repair is currently evaluated as noncompensable under Code 7338.  Under Code 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable.  A post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  Pertinent to the Veteran's claim, a Note to Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.

After a thorough review of the entirety of the evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected bilateral inguinal hernia repair for any time during the period on appeal.  In so finding, the Board notes that the Veteran has been evaluated by a VA examiner and it is the opinion that there is no evidence whatsoever that the Veteran has had a current inguinal hernia or any type of recurrence with regard to his in-service inguinal hernias.  In fact, the Veteran has stated that he does not currently have a hernia.  

Accordingly, the Board finds that the Veteran's hernia disability is best contemplated by the noncompensable rating currently assigned. 

Scars

At the outset, the Board notes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  

When applying the various Codes that might be applicable to the Veteran's service-connected scars, it is noted that he does not have a disfigurement of the head, face, or neck.  Thus Code 7800 is not for application.  

Code 7801 provides a 10 percent evaluation for scars that are deep or that cause limited motion, and have an area of at least six square inches (39 sq. cm.).  Note (2) under Code 7801 provides that a deep scar is "one associated with underlying soft tissue damage."  

As the treatment records available for review, to include VA examination report dated in 2008, do not reflect underlying soft tissue damage and as the scars do not result in limitation of motion or loss of function, Code 7801 does not aid the Veteran.  There is no medical evidence to the contrary.  

Code 7802 provides a 10 percent evaluation for scars that are superficial, do not cause limited motion, and have an area of 144 square inches (929 sq. cm.) or greater.  As noted above, the Veteran's scars are minimally distinguishable, and are flush with the surrounding area.  Therefore, Code 7802 does not aid the Veteran.  

Code 7803 provides a 10 percent evaluation for superficial and unstable scars.  An unstable scar is specifically defined by Code 7803 as one "where, for any reason, there is frequent loss of covering of skin over the scar."  None of the medical evidence of record, including the January 2008 VA examination report, has noted loss of skin covering as a result of the Veteran's scars.  Accordingly, Code 7803 does not provide for compensable evaluations under the circumstances of this case.  

Code 7804 provides a 10 percent evaluation for superficial and painful scars.  There is no evidence of record which indicates that the Veteran's scars are painful.  In fact, the Veteran reported during the January 2008 examination that the scars were not problematic.  Moreover, he testified at the February 2010 DRO hearing that the scars were not painful.  Accordingly, Code 7804 is not for application.  

The Board additionally observes that no underlying muscle injuries have been medically identified.  As such, rating the disabilities under 38 C.F.R. § 4.73 [muscle injuries] is not appropriate.  

The Board will also analyze the Veteran's scars under Code 7805.  Under Code 7805, scars are evaluated on the basis of any related limitation of function of the body part that they affect.  See 38 C.F.R. § 4.118, Code 7805.  

The competent and probative medical evidence of record demonstrates that there is no functional loss resulting from the scars associated with the bilateral inguinal hernia repair.  Indeed, the evidence of record shows that the Veteran's service-connected scars are not currently problematic.  Thus, they are currently asymptomatic and cause no limitation of function of the body part they affect.  The VA examination report is congruent with the rest of the record on appeal, which is pertinently absent any complaints or findings associated with the Veteran's service-connected scars.  

At his February 2010 hearing, the Veteran discussed the fact his scar was visibly unpleasant, and that it affected him in activities such as going to the beach.  In this regard, the Board notes that under the applicable regulations, disfigurement is a consideration only with respect to scars of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  The scar at issue in the present claim does not involve the head, face, or neck and thus, while sympathetic to the Veteran's statements, there is no basis for an increased rating due to the unattractiveness of the hernia scars.  

In summary, the medical evidence of record does not indicate that the Veteran's service-connected scars associated with the bilateral inguinal hernia repair cause any functional loss or indeed any other problems.  Thus, it can be said that there is no tenderness on palpation and no adherence to underlying tissue in relations to the scars.  Moreover, it also noted that these scars do not result in limitation of motion or function, any underlying soft tissue damage, and any skin ulceration or breakdown.  Accordingly, the criteria for compensable evaluations have not been met.

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected bilateral inguinal hernia repair with associated scars, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

An initial compensable rating for bilateral inguinal hernia repair is denied.

An initial compensable rating for scars associated with the bilateral inguinal hernia repair is denied.


REMAND

Regarding the Veteran's bilateral pes planus service connection claim, he was afforded an examination in January 2011.  However, the Board finds that examination to be inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  While the examiner diagnosed mild bilateral pes planus, he did not render an opinion as to its etiology.  

The Veteran testified at the February 2010 DRO hearing that wearing tight boots during his active service aggravated his bilateral foot disability.  Significantly, the Veteran's only service treatment record to show pes planus is an enlistment examination for the Reserves, dated in July 1978 which documents mild bilateral pes planus.  Subsequent active duty treatment records show neither complaints of nor treatment for bilateral pes planus.  In fact, a December 2003 retention physical examination documents normal foot arch.

Notably, as the Veteran's service entrance examinations from 1994, and subsequently in 2003, do not document pes planus, and upon enlistment, the Veteran does not report a past history of pes planus, in the absence of clear and unmistakable evidence to rebut that presumption, the question for consideration is whether bilateral pes planus (flat feet) was incurred in, rather than aggravated by, active service.

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for another VA examination to determine whether the Veteran's bilateral foot disability is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

2. Following review of the claims file and examination of the Veteran, the examiner should identify all foot disability found.

3. For any diagnosed foot disorder the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it was incurred in or is otherwise related to the Veteran's military service.

All opinions must be accompanied by a clear rationale.  If the examiner finds that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's bilateral pes planus claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


